EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 18 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Ren; Dacheng et al. (US 10500370 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comment 
The objections to claims 6, 8 and 9 for minor informalities are withdrawn in view of the amendments filed 18 May 2022 and 24 May 2022. 
The amendments and remarks filed 24 May 2022 have been entered. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 6 and 13 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 6 (amended in part) “The device of claim [[5]] 1, where the linear …”
Claim 13 (amended in part) “The device of claim [[5]] 1, wherein the linear …”

Allowable Claims
Claims 1-4 and 6-13 are allowed.
Reasons for Allowance
Applicant’s arguments filed 18 May 2022 and 24 May 2022 regarding Brennan; Anthony B. et al. (US 20100226943), Magin; Chelsea Marie et al. (US 20170216543), Guerry; Joshua Benjamin et al. (US 20160114883 A1), Chan; Edwin et al. (US 20090274877) and Kahook; Malik Y. et al. (US 20120232648) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Magin, the closest art of record, does not explicitly disclose a surface that can transform from a first topography having a first linear pattern to a second topography that is different than said first topography. At most, Magin describes a variety of surface topographies (Figs. 2-5), and a shape memory material (¶ [0098]). In each embodiment, Magin discloses details of only one topography and not explicitly link it with a second topography. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Mazurek; Mieczyslaw H. et al. (US 20080027199 A1) discloses a microstructured surface (¶ [0005], [0015], [0025]); comprising a surface formed from a shape memory polymer (¶ [0026], shape memory polymer; ¶ [0063], the shape memory polymer may be a copolymer network); 
that can transform from a first topography having a first linear pattern to a second topography that is different than said first topography (¶ [0033], microstructures 14 may be flattened. The deformed article 10 can be shifted back to the pre-set configuration (i.e., the configuration depicted in FIG. 1 for this example) upon exposure to, for example, increased temperature, solvent, or any other suitable stimuli); or
that can transform from a  first topography having a hexagonal recessive pattern to a flat topography (¶ [0029], some embodiments of projections and/or depressions can … include a polygonal portion (e.g., … hexagonal, etc.); ¶ [0034], A secondary surface 1012', … may have a generally flat pre-set shape that can be deformed to have a microstructure that includes or defines a hexagonal pattern therein … surfaces 1012/1012' may be exposed to heat and restored). 
However, Mazurek does not apply the material to an inside surface of a catheter, and instead configures the material as a reversible adhesive or as a sensor (¶ [0025]). Although Mazurek describes a diverse set of applications, none of them relate to a catheter or an inside surface of a conduit.  

Sherman; Audrey A. et al. (US 20080023890 A1) describes methods for changing the shape of a surface of an article (¶ [0005], [0006], [0032]); comprising a surface formed from a shape memory polymer (¶ [0033], a shape memory polymer substrate or a substrate that includes a layer of shape memory polymer; ¶ [0067], shape memory polymer substrate); 
that can transform from a first topography to a second topography that is different than said first topography (¶ [0066], For example, microstructures can include one or more projections, one or more depressions, a combination of projections and depressions, ridges, posts, pyramids; ¶ [0084], microstructures 14 may be flattened). 
However, Sherman does not apply the surface to an inside surface of a catheter and instead lists a diverse group of other applications (¶ [0080]). Although Sherman acknowledges the role of shape memory metal alloys in medical devices, Sherman does not list any specific applications (¶ [0003]).

Delgado; Joaquin et al. (US 5889118 A) discloses a thermomorphic pressure sensitive adhesive (col. 1, lines 60-70), comprising a surface formed from a shape memory polymer (col. 4, lines 25-30, The thermomorphic PSAs of the present invention include a continuous crystalline polymer component and a discrete crosslinked elastomeric polymer component; col. 10, lines 50-55, forming the crystalline polymer component and then the elastomeric polymer component in the presence of the crystalline polymer component); 
that can transform from a first topography having a first linear pattern to a second topography that is different than said first topography (col. 5, lines 1-20, At a temperature above the melting temperature (Tm) of the crystalline polymer component, a secondary shape is given to the PSA … in FIG. 8 … When the temperature of the PSA is increased above the Tm … cause the PSA to revert to its primary shape, as represented by the cross-sectional view of the layer of thermomorphic PSA 10 shown in FIG. 7). 
However, Delgado does not teach or suggest that the surface is located on an inside surface of a catheter and instead discloses that the surface is used on an adhesive tape (col. 4, lines 45-50, The pressure sensitive adhesive compositions that can be used in the elastomeric component are those that are typically suitable for use in adhesive tapes). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781